Citation Nr: 0417503
Decision Date: 06/30/04	Archive Date: 09/01/04

DOCKET NO. 03-11 188                        DATE JUN 30 2004


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES
1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for peripheral neuropathy. 

3. 
REPRESENTATION

Veteran represented by: Connecticut Department of Veterans Affairs

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to July 1969.



These matters come to the Board of Veterans' Appeals (Board) from a January
2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO denied the benefits sought on appeal. The veteran perfected an appeal of that decision. For good cause shown, the veteran's motion for advancement on the docket has been granted. 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

The issue of entitlement to service connection for a heart disorder is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

FINDING OF FACT

The medical evidence indicates that the veteran has bilateral peripheral neuropathy that was caused by his service-connected diabetes mellitus.

CONCLUSION OF LAW

Bilateral peripheral neuropathy is proximately due to or the result of the service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).

-2


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his heart disorder, which has been diagnosed as idiopathic cardiomyopathy and atrial fibrillation, was caused by diabetes mellitus. He also contends that he has peripheral neuropathy as a result of the diabetes mellitus.

Development of the Claim

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. In August 2001 VA issued regulations to implement the provisions of the VCAA, which are now codified at 38 C.F.R. §3.159 (2003).

On receipt of a claim for benefits VA will notify the veteran of the evidence that is necessary to substantiate the claim. V A will also inform the veteran which information and evidence, if any, that he is to provide and which information and evidence, if any, VA will attempt to obtain on his behalf. V A will also request that the veteran provide any evidence in his possession that pertains to the claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

The Board notes that, although the veteran's claim was filed following enactment of the VCAA, he has not been informed of the evidence required to substantiate his claim for service connection for peripheral neuropathy. The United States Court of Appeals for Veterans Claims (Court) has determined, however, that compliance with the VCAA may not be required if failure to comply is not prejudicial to the veteran. See Pelegrini v. Principi, No. 01-944, slip op. at 11-12 (U. S. Vet. App. June 24, 2004). As will be shown below, the Board's disposition of the issue of entitlement to service connection for peripheral neuropathy is fully favorable to the

- 3 



veteran. The failure to provide him with a section 5103(a) notice is, therefore, not prejudicial to him. For that reason remand of that issue to the RO for compliance with the VCAA is not required.

In general, the statute and regulation provide that V A will also make reasonable efforts to help the veteran obtain evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. VA's duty includes making efforts to obtain his service medical records, if relevant to the claim; other relevant records pertaining to service; VA medical records; and any other relevant records held by any other source. The veteran is also required to provide the information necessary to obtain this evidence, including authorizations for the release of medical records. In a claim for compensation benefits, the duty to assist includes providing a VA medical examination or obtaining a medical opinion if VA determines that such an examination or opinion is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (2003).

The RO has obtained the veteran's service medical records, and the V A treatment records he identified. The RO also provided him VA medical examinations in November 2001 and April 2003, and obtained a medical opinion regarding the claimed nexus between diabetes mellitus and peripheral neuropathy. The veteran has not alluded to the existence of any other evidence that is relevant to his claim. The Board concludes that all relevant data has been obtained for determining the merits of his claim and that, given the disposition of his appeal, no further assistance is required.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). Service connection may also be granted for a disability which is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a) (2003).

-4



In order to establish service connection based on secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed secondary disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003). When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003). If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

The veteran claimed entitlement to service connection for diabetes mellitus in July 2001. In conjunction with that claim, the RO provided him a VA medical examination in November 2001 that confirmed the diagnosis of diabetes mellitus. Following that examination, in a November 2001 rating decision the RO granted service connection for diabetes mellitus, based on the presumptive provisions applicable to veterans who were exposed to Agent Orange during the Vietnam War. See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).

The RO's adjudication of the issue of entitlement to service connection for peripheral neuropathy arose from a finding by the VA examiner in November 2001 that the veteran's diabetes mellitus had not resulted in any end-organ complications, including peripheral neuropathy. The RO provided the veteran an additional examination in April 2003, however, and the examiner then found that the veteran's loss of sensation in the feet was due to bilateral peripheral neuropathy. The examiner's diagnosis of "diabetes mellitus with peripheral neuropathy" also implies a finding that the peripheral neuropathy was due to the diabetes mellitus. VA

- 5 


treatment records also disclose, beginning in March 2002, that he has diabetes mellitus with peripheral neuropathy.

The veteran's claim is supported by medical evidence showing that he has diabetes mellitus, for which service connection has been established, and peripheral neuropathy. In addition, the medical evidence shows a nexus between the diabetes mellitus and peripheral neuropathy. The Board finds, therefore, that the criteria for a grant of secondary service connection for peripheral neuropathy are met. Wallin, 11 Vet. App. at 512.

ORDER

Service connection for bilateral peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.

REMAND

As shown above, the VCAA includes an enhanced duty on the part of V A to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of V A with respect to its statutory duty to assist claimants in the development of their claims. The VCAA is generally applicable to all claims filed on or after the date of enactment (November 9, 2000), or filed before the date of enactment and still pending before VA on that date. See VAOPGCPREC 7-03. The veteran's claim for service connection for a heart disorder was filed after November 2000. The VCAA is, therefore, applicable to that claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court emphasized that adequate notice requires a claimant to be informed of what he must show to prevail in a claim, what information and evidence he is responsible for providing, and what evidence VA will secure.

- 6 



In examining the veteran based on his claim for service connection for diabetes mellitus, the examiner in November 2001 initially found that "there is an interrelationship between the hypertension, coronary artery disease, and the diabetes mellitus." The examiner referenced the veteran's medical records as documenting the diagnosis of idiopathic cardiomyopathy, but did not document any clinical findings related to coronary artery disease, nor did the examiner provide a diagnosis of coronary artery disease; she listed as the relevant diagnoses diabetes mellitus, idiopathic cardiomyopathy, and hypertension (the RO has granted service connection for hypertension, as secondary to diabetes mellitus).

The RO determined that the November 2001 examination was not adequate, because the examiner had not documented the existence of coronary artery disease. The RO then returned the claims file to the examiner, and requested a cardiovascular examination to determine whether the veteran in fact had coronary artery disease. The physician who conducted the examination in November 2001 then prepared an addendum to her report in which she determined that the veteran had no end-organ complications, including coronary artery disease. She also determined that the idiopathic cardiomyopathy was not secondary to diabetes mellitus.

The only evidence indicating that the cardiomyopathy was caused by diabetes mellitus consists of the veteran's own statements. As a lay person, however, the veteran is not competent to provide evidence of the etiology of a medical disorder. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). His statements are not, therefore, probative of whether the cardiomyopathy was caused by diabetes mellitus. In this regard the Board notes that although the idiopathic cardiomyopathy and atrial fibrillation were apparently diagnosed in July 1993, the diabetes mellitus was not diagnosed until August 2001. Because the diabetes mellitus did not precede the development of the heart disease, it is difficult to comprehend how the diabetes mellitus could have caused the heart disease.

The veteran has not, however, been informed of the evidence needed to substantiate his claim for service connection for a heart disorder, the evidence he is required to submit, the evidence that VA will obtain on his behalf, or the necessity of

- 7 



submitting any evidence in his possession that is relevant to his claim. See38 C.F.R. § 3.159. The Board finds, therefore, that remand of this issue is required.

Accordingly, this issue is remanded to the RO for the following:

1. The RO must review the claims file and ensure that any notification and development action required by the VCAA and its implementing regulations, court decisions, and VA directives is completed.

2. If the above-requested development results in the receipt of any additional evidence, and after undertaking any additional development deemed appropriate in addition to that requested above, the RO should readjudicate the issue remaining on appeal. If any benefit sought on appeal remains denied, the veteran and his representative should be provided with a supplemental statement of the case and be given the opportunity to respond.

The case should then be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The Jaw requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

- 8 



action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Kathy A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

- 9 




